Breese, J. The testimony in this cause is quite voluminous, and in no respect warrants the decree which has been pronounced. The mind can scarcely resist the impression, on perusing it, that Saunders, the principal witness to sustain it, colluded with Griffin, the complainant below, to take an unfair advantage of a non-resident owner of land, to a degree repugnant to that sense of justice honest men are supposed to possess. That he was the agent of complainant, with an understanding, probably, to share in the speculation, rather than of the owner, and bent on working out a scheme by which the party he favored should be benefited at the expense of the owner, can hardly be doubted. A critical examination of the whole correspondence between this witness and Beckwith, the owner of the land, living in New York, in which a most decided leaning of the witness in favor of complainant is discovered, coupled with his after acts, as disclosed by his own evidence, satisfies us that he himself well understood he had no authority whatever to execute the bond for a deed in March 1854, ante-dating the same May 13, of the previous year. His excuse for so doing, is a shallow one indeed, because Beckwith said in his letter of Oct. 16, 1853, if he, Beckwith, made the contract, he would ante-date it to fit the time the purchaser took possession of the land. The whole correspondence shows clearly, that the only authority this witness had to make any contract for the sale of the land, was that conferred on him by this letter dated as above, and marked as Exhibit D. In that letter the writer says, “Mr. Saunders — Sir: Your last cante safely to hand in due time, in which you speak as though* ybu»were in some doubt as to my mind in regard to selling the fáíjn to the present occupant. I wrote you that he could have the faiin, and I would allow him to enter upon the same then, and {that I would make out the necessary papers before the timb'came for the first payment, that is, in January, and date them back to the time he took possession. The reason >hy I have not; is because I did some expect to come out as far as Chicago;1 and in that case I should probably come to your place, so you need feel no uneasiness as to the conveyance. You are authorized to secure a conveyance from me by any proper course, if the tenant desires, at once.” This lias reference to the previous letter, written by Beck-with, without date, and marked as Exhibit 0, in which he says, “ You may say to the person that he may have the lot on those conditions. I suppose, if he takes it, he will want a deed and give a mortgage, or he can take a contract.” In his next letter, of May 12, 1853, he writes, “ You can make an arrangement to that effect and 1 will send you a bond, if he concludes to take it on these conditions.” No authority in found in these letters, except in “ D,” to Saunders, to execute any writing whatever, and that is found in the closing sentence of that letter, and was evidently granted by Beckwith to meet an emergency and save the bargain in case delay was inadmissible — nothing more. Beckwith understanding his position, executed a contract which he transmitted to Saunders in a letter, dated Dec. 27,1853, in which he writes, “ If the name of Mr. Griffin is not correct, you can correct the same; and as I had none of my papers here, I was not quite certain that the description might not be faulty; if it is, you can rectify that also. You will please figure the matter out correctly and write me by mail, and also send the draft as soon as possible,” etc. Saunders returned this contract to Beckwith, as appears by Beckwith’s letter, Exhibit G-, dated Jan. 20, 1854, in which he writes, “ Yours of the 10th was duly received, containing the contract and the reasons given by Mr. Griffin for rejecting the same. Those articles were drawn by one of our most reputable lawyers, and in the usual form. As to the boundary of said land, I had not the papers with me from which to make a deed. Those papers were in Mr. Austin’s hands, if you have not got them, etc. As to giving a deed, I have as lief do so as to give a contract. You say doubts have been made as to my ability to make a good title. If this comes from Mr. Austin, he knows better, etc., etc. I wrote Mr. Austin for the papers, and on receiving them I will forward to you a deed with the usual covenants, etc.” This is the last letter to Saunders, and in Beckwith states that he considered him as Wp^Knt of Griffiuk in making the purchase, and the facts go^smuigly this; that he sent a contract to him containim $^t^rations % as he understood them; that he was to exec|«rflio deecLhirf$..* self, nothing-being said about his wife’s interest, shejflgj&smg to/ sell at the price agreed upon, $800 ; that of tffikMm pOOjwCs to be paid to him in person, and the residue seS&PeáñiJ^áaortgage payable to him in person, or by remitting a draft on a bank in Utica or New York, which would be paid at sight. This contract was the one returned by Saunders in his letter, of the 10th of January, 1854, in which all the objections made by Griffin are contained, and is as follows: Farmington, Jan. 10, 1854. S. H. Beckwith — Dear Sir: I received your letter in due time, and will say to you, that I presented your Article of Agreement to S. P. Griffin, which he does not see fit to sign: first, because he finds in that agreement there is no one bound but himself; second, he says he will pay interest from the time that the contract was first made in May sometime, and not before. He also says that he will pay to your order good current money, and if you want anything more it must be at your expense. The money is ready for the first payment. He has been informed that you could not make a proper deed to your land, and in that, he says, the manner you have written your agreement convinces him that it is more than half true. He further says he shall not take the land unless you made him a good and sufficient warrantee deed of the same, with signature of your wife attached to the same, if she is living, and he will give you a mortgage on the land. The first payment is ready, to my certain knowledge. He says he shall not pay taxes until he knows what you can do about it. Up to this time, Jan. 10, 1864, it is very evident that there had been no sale of the land to Griffin, and Beckwith swears in his answer, after that time he had no further communication with Saunders about it. Saunders having failed, under the authority given by letter “D,” to secure a conveyance from Beckwith, and Griffin having returned the contract with his reasons for refusal, Beckwith was at perfect liberty to resume whatever authority he may have granted to Saunders to sell. But no authority was granted at any time to sell and receive the payments, nor was currency a proper instrument of payment, it was to be by draft on Utica or New York, payable at sight. That Beckwith had not stipulated in this contract for his wife’s signature; that Griffin denied his title, and believed the report was half true that he could not make a title, and that he would not take the land unless a good warrantee deed is made with his wife’s signature, and that he will give a mortgage. This was no part of the bargain originally which the parties were negotiating. To these objections Beckwith replies as an honest man would, as appears by his letter of the 20th January — the last one written — wherein he writes he will send a deed “ with the usual covenants.” Yet in the face of all this, Saunders has the presumption to execute a bond, in the penalty of sixteen hundred dollars, assuming himself to be the agent of Beckwith, and in Beckwith’s name, conditioned to make Griffin a good and sufficient warrantee deed in fee simple, for the land, and ante-dates it, to carry out his design, May 13, 1853. A parallel to such conduct can scarcely be found. It forces the belief that Saunders was “ art and part” in a combination to take advantage of a non-resident, in a transaction in the profits of which he might participate. The reasons given in his letter of the 10th Jan., why Griffin would not accept the contract, are evidently not well founded, for in no part of the correspondence did Beckwith, in terms, allude to the release of the dower right of his wife, nor to her signature, nor did Griffin believe the title was invalid, because he was willing to accept, and did accept Saunders’ bond for a good title; and that interest was claimed from April instead of from May, is too trifling to have any weight. Up to Jan. 20,1854, then, it is, as we have said, very evident no sale of this land was made, and the execution of a bond, thereafter, for a deed, and ante-dating it, leaves the mind full scope to indulge in the worst suspicions of the integrity of the two prominent parties in this transaction: Saunders, the principal witness for the complainant, and the complainant himself. Doubtless it became known in the neighborhood that appellant here, or other person, was negotiating in the winter of 1854 for the land; in fact, Hunter’s deed was executed early in March, at which time perhaps, the value of the land having been enhanced, the minds of the parties were exercised how to defeat this purchaser, and resort was had to the expedient of assuming to be the agent of the owner, executing a bond in his name in a heavy penalty, and ante-dating it back to the time when negotiations were progressing for the sale. Such practices should never succeed. There must be good faith and the strictest honesty in all such transactions, especially in the case of a non-resident, who cannot see the game that is playing, or know the value of his property, or what accidental circumstances have suddenly occurred to augment its value. At no time was Saunders the agent of Beckwith to sell and convey this land — he was rather the agent of Griffin to purchase —nor was he authorized to receive the money if the land was sold, or to take notes. Beckwith directs him to procure drafts, payable at sight, on New York, as appears by his letter of Dec. 27,1853. Cash funds, and not the currency of this State, were to be the medium of payment, and made to Beckwith himself. Notes of other parties, no matter how responsible, were no payment, even if Saunders had authority to sell. We deem it unnecessary to inquire if the deed of Beckwith to Hunter did not revoke whatever authority was conferred upon Saunders, or into the power of a party, while a contract is in fieri, to revoke an authority, nor to inquire whether or not Saunders should not have been made a party, he holding money or notes not belonging to him, but to the complainant, for we consider the whole case so destitute of merit as not to require any further consideration. The decree is reversed and the bill dismissed. Decree reversed and Bill dismissed.